DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (US 2017/0018626, Pub Date: 01/19/2019, hereinafter “Hoffman”).
Regarding Claim 1, Hoffman discloses a multiplexed analyte detection system (para [0217], [0247] and see FIG, 5E, an array 1 of chemically-sensitive field-effect transistors for a system for analysis of biological or chemical materials is provided, wherein the array includes a 
a sample application area (opening 37 of wells 38a-e of FIG. 5E) for receiving a sample (para [0213], [0247); 
a plurality of channels (paras. [0038, 0039, and 0207]; channel region may form a reaction layer 26 that may include a material layer 30) connected to the sample application area, wherein each of the plurality of channels include a graphene sensor of a plurality of graphene sensors (graphene layers 30a-e of FIG. 5E; para [0208]: the material layer may be a single layer, 2D material, such as a graphene layer 30; para [0213]) configured to detect an analyte (para [0204]: a graphene layered substrate 10 for a chemically-sensitive field-effect transistor, such as for a system for the analysis of chemical and/or biological materials is provided); 
an application specific integrated circuit (ASIC) electrically connected to the plurality of graphene sensor  (integrated circuit, para [0294]: as can be seen with respect to Fig. 2E, the array includes 512 columns with corresponding column bias/readout circuitry (one for each column), wherein each column includes geometrically square sensors, each having a size of approximately 9 micrometers by 9 micrometers (e.g., the array may be up to 512 columns by 512 rows), in various instances, the entire array (including sensors together with associated row and column select circuitry and column bias/readout circuitry) may be fabricated on a semiconductor die as an application specific integrated circuit (ASIC), structured ASIC) in the plurality of channels (para [0298]: the integrated circuit may include a substrate and an array of graphene field effect transistors arranged on the substrate) and configured to receive electrical 
Regarding microfluidic channels wherein each include a graphene sensor, Hoffman discloses the following in paragraph 0038:
“In a further aspect, a system is provided, such as a system configured for running one or more reactions so as to detect a presence and/or concentration change of various analyte types in a wide variety of chemical and/or biological processes, including DNA hybridization and/or sequencing reactions.  As such, the system may include an array including one or more, e.g., a plurality of sensors, such as where each of the sensors includes a chemically-sensitive field-effect transistor having a conductive source, a conductive drain, and a reaction surface or channel extending from the conductive source to the conductive drain.  In particular instances, the array may include one or more wells configured as one or more reaction chambers having the reaction surface or channel positioned therein.  In some instances, the surface and/or channel of the chamber may include a one-dimensional (1D) or two-dimensional (2D) transistor material, a three-dimensional (3D) structural layer may be included, as well as a 
Hoffman further discloses the following in paragraph 0039.
	“The system may further include one or more of a fluidic component, such as for performing the reaction, a circuitry component, such as for running the reaction processes, and/or a computing component, such as for controlling and/or processing the same.  For instance, a fluidics component may be included where the fluidic component is configured to control one or more flows of reagents over the array and/or one or more chambers thereof.  Particularly, in various embodiments, the system includes a plurality of reaction locations, 
such as surfaces or wells, which in turn includes a plurality of sensors and/or a plurality of channels, and further includes one or more fluid sources containing a fluid having a plurality of reagents and/or analytes for delivery to the one or more surfaces and/or wells for the performance of one or more reactions therein.  In certain instances, a mechanism for generating one or more electric and/or magnetic fields is also included.: Paragraph 0039. Emphasis added.
Likewise, in paragraph 0207, Hoffman discloses the following:
“In certain instances, the surface and/or channel region may form a reaction layer 26 that may include a material layer 30, which material layer may be a one-dimensional (1D) transistor material, a two-dimensional (2D) transistor material, a three-dimensional (3D) transistor material, and/or the like.  Accordingly, in various instances, a 1D transistor material may be included, which 1D material may be composed of a carbon nanotube or a semiconductor nanowire.  In other instances, a 2D transistor material may be included, which 2D material may include a graphene layer, silicene, molybdenum disulfide, black phosphorous, and/or metal dichalcogenides.  In various instances, a 3D material may also be provided.” Paragraph 0207. Emphasis added.
Thus Hoffman clearly discloses a plurality of sensors, wherein each sensor includes a reaction surface or channel, and wherein one or more wells are configured as one or more reaction chambers having the reaction surface or channel positioned therein (see paras. 0038 and 0207). Moreover the Hoffman channels are considered to be microfluidic channels in the art based on the references to “microfluidics” and “nanomaterials” in paragraph 0280.
Therefore Hoffman invention is understood to be including a microchannel as follows. Hoffman discloses that the system is configured to run reactions assays to detect chemical or biological analytes, and as such includes a plurality of sensors where each sensor includes a chemically-sensitive field-effect transistor having a conductive source, a conductive drain, and a reaction surface or channel extending from the conductive source to the conductive drain, wherein, in one embodiment, wells are configured as one or more reaction chambers having the reaction surface or channel positioned therein.  Thus, wells for running a reaction to detect chemical or biological analytes include a reaction surface or channel positioned therein. This is understood to mean that the wells have a reaction surface or a reaction channel therein for permitting a reaction to occur. Moreover, the channels are considered to be microchannels in the art based on references to “microfluidics” and “nanomaterials” in paragraph 0280.
Regarding Claim 2, Hoffman teaches the system wherein each of the plurality of channels includes a preprocessing region for processing a portion of the sample (para [0004]: a DNA or RNA sample of a subject to be analyzed may be isolated and immobilized on a 
As to claim 2, Hoffman discloses the following in paragraph 0287:
“For instance, in one exemplary instance, a nucleic acid probe containing about 10 to 15 bases coding for a gene sequence of interest that has been previously amplified, such as by polymerase chain reaction (PCR), may be immobilized on the gate, gate insulating film or side surface of the reaction chamber of the field-effect transistor.  For example, once isolated and amplified, the base of the template may be modified so as to be attached to the graphene coated surface, and/or may be coupled to a secondary substrate, such as a glass or plastic bead that has been chemically treated so as to be coupled therewith.  Once immobilized, the reaction chamber containing the probes, either on a secondary substrate or directly coupled with a chamber surface, may be reacted with a sample solution containing a number genes including a target gene of interest to be measured such that when a nucleic acid probe having a complementary base sequence to the target gene is immobilized on the gate, gate insulating film or the sidewall surface of the sample solution well structure, or on a secondary substrate immobilized within the reaction chamber of the field-effect device for gene detection, the target gene hybridizes with the nucleic acid probe under appropriate reaction conditions and the result of which hybridization reaction may be detected.” Paragraph 0287 (emphasis added).
Examiner notes that claim 2 does not recite what in particular is processed beforehand, nor does it recite what occurs after it is processed, nor does it recite the location of the preprocessing. Accordingly, any part of the Hoffman device (well, reaction surface, and/or channel disclosed by Hoffman) is equivalent to a “preprocessing region for processing the sample” as recited by Applicant’s claim 2.
Regarding Claim 3, Hoffman teaches the system further comprising a preprocessing region for processing the sample (para [0004]: a DNA or RNA sample of a subject to be analyzed may be isolated and immobilized on a substrate; para [0287]: nucleic acid probe may be immobilized on the reaction chamber of the field-effect transistor. For example, once isolated and amplified, the base of the template may be modified so as to be attached to the graphene coated surface, and/or may be coupled to a secondary substrate, such as a glass or plastic bead that has been chemically treated so as to be coupled therewith. Once immobilized, the reaction chamber containing the probes, either on a secondary substrate or directly coupled with a chamber surface, may be reacted with a sample solution).  
Regarding claim 4, although Hoffman does not specifically teach that the processing includes lysing the cells, such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the preprocessing region in the system is capable of performing pre-processing reactions on the sample, it reads on the claims. Hoffman teaches the same structural limitations as recited in the claims and therefore the system is considered capable of performing the same intended use.

Regarding Clam 6, Hoffman teaches the system wherein each of the plurality of biological probes are a single strand of a nucleic acid (para [0005], [0287]: a nucleic acid probe containing about 10 to 15 bases coding for a gene sequence of interest that has been previously amplified, such as by polymerase chain reaction (PCR), may be immobilized on the gate, gate insulating film or side surface of the reaction chamber of the field-effect transistor).
Regarding Claim 8, Hoffman teaches the system wherein each of the plurality of graphene sensors spans one of the plurality of channels (graphene layers 30a-e of FIG. 5E) (para [0208]: For instance, in various embodiments, the material layer may be a single layer, 2D material, such as a graphene layer 30; para [0207]: channel region may form a reaction layer 26 that may include a material layer 30) (as depicted in in FIG. 5E).
Regarding Claim 10, Hoffman teaches the system further comprising a preprocessing region configured to process the sample before the sample reaches the plurality of graphene sensors (para [0004, [0287]; once isolated and amplified, the base of the template may be modified so as to be attached to the graphene coated surface).

Regarding Claim 13, although Hoffman does not specifically teach the system wherein the first graphene sensor detects the first analyte without the use of a reagent such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sensors are capable of performing reactions without the use of reagents, it reads on the claims. Hoffman teaches the same structural limitations as recited in the claims and therefore the system is considered capable of performing the same intended use.

Regarding Claim 15, Hoffman teaches the system further comprising a master control unit (MCU) (computing component 150 of FIG. 3A), the MCU in communication with the PSU and receiving the digital signals from the PSU and measuring one or more analytes in the sample (para [0258]: The device 1 may also include a computing component 150 having or otherwise being associated with a processor such as where the processor is configured for generating a reference l-Vg curve and/or generating a chemical reaction l-Vg curve, in response to the chemical reaction occurring within a chamber 37 of the chemically-sensitive Held effect transistor 1, and may be configured to determine a difference between the reference l-Vg curve and the chemical reaction l-Vg curve).
Regarding Claim 16, Hoffman teaches the system wherein the plurality of graphene sensors include at least one graphene sensor (30a of FIG. 5e) for a first analyte of interest (microbead 60a of FIG, 5E) and at least one graphene sensor (30b of FIG. 5E) for a second analyte of interest (microbead 60b of FIG. 5E) and the first arid second analyte of interest are different (one or more nucleotide sequences), and the at least one graphene sensor for the first analyte of interest and the at least one graphene sensor for the second analyte of interest are configured to analyze the sample (para [0056]: a plurality of microbeads, may be drawn onto or into a reaction location of the plurality of reaction locations, which locations may be formed as 
Regarding Claim 17, Hoffman teaches the system wherein the at least one graphene sensor for the first analyte of interest and the at least one graphene sensor for the second analyte of interest are configured in analyze the sample at the same time (para [0289]: a row select signal and its complement may be generated simultaneously to enable, or select a given sensor of the selected column, and such signal pairs may be generated in some sequence to successively enable different sensors of the column, e.g., together or one at a time, such as sequentially).
Regarding Claim 18, Hoffman teaches throughout the publication a system tor measuring an analyte in a sample (para [0247]: in FIG. 5E, an array 1 of chemically-sensitive field-effect transistors for a system for analysis of biological or chemical materials is provided), the system comprising: 
a first graphene sensor (30a of FIG. 5e), the first sensor configured to detect a first analyte (microbead 60a of FIG 5E); 
an application specific integrated circuit (ASIC) (integrated circuit, para [0294]: as can be seen with respect to FIG. 2E, the array includes 512 columns with corresponding column bias/readout circuitry (one for each column), wherein each column includes geometrically square sensors, and further, the entire array (including sensors together with associated row 
Regarding Claim 19, although Hoffman does not specifically teach that the system is reagentless, such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sensors are capable of performing reactions without the use of reagents, it reads on the claims. Hoffman teaches the same structural limitations as recited in the claims and therefore the system is considered capable of performing the same intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2017/0018626, Pub Date: 01/19/2019, hereinafter “Hoffman”), as applied to claims 1 and 5 above, and further in view of Guy (WO 2011/004136, Pub Date: 01/13/2011).
Regarding Claim 7, Hoffman teaches the system as described above and further discloses, wherein at least one of the plurality of biological probes is a single strand of nucleic acid (para [0009-0010], [0287]: a nucleic acid probe containing about 10 to 15 bases coding for a gene sequence of interest that has been previously amplified, such as by polymerase chain reaction (PCR), may be immobilized on the gate, gate insulating film or side surface of the reaction chamber of the field -effect transistor), but does not specifically disclose that at least one of the plurality of biological probes is an antibody. 
Examiner notes however that Hoffman discloses detection of a reaction in general, such as in paragraph 0046.
More specifically, Hoffman discloses the following.
“Hence, in specific embodiments, the gate voltage Vg of the I-Vg curve may be a solution gate voltage such as applied to the chemically sensitive field effect transistor through a solution flowed over a portion, e.g., a chamber, of the device.  In some embodiments, the reference I-Vg curve and/or a chemical reaction I-Vg curve may be generated in response to the biological material and/or chemical reaction that is to be detected and/or occurs over or near the chemically-sensitive field effect transistor, such as within a chamber or well of the FET structure.  In various embodiments, the processor may be configured to determine differences in relationships between a generated reference I-Vg curve and/or chemical reaction I-Vg curve.  
Thus Hoffman disclose that the device can detect reactions, in general, and does not limit what types of reactions can be detected.
Likewise, Hoffman discloses in paragraph 0019 that “[s]uch arrays may be fabricated, as described herein, and employed to detect the presence of an analyte, changes in analyte concentration, and/or the identity of various analyte types in a wide variety of chemical and/or biological processes, including DNA hybridization and/or sequencing reactions.” Paragraph 0019. Emphasis added.
Likewise, Hoffman discloses in paragraph 0031 as follows.
“Accordingly, in some embodiments, the chemically-sensitive field effect transistor may include a plurality of wells and may be configured as an array, e.g., a sensor array.  Such an array or arrays may be employed such as to detect a presence and/or concentration change of various analyte types in a wide variety of chemical and/or biological processes, including DNA hybridization and/or DNA or RNA sequencing reactions.  For instance, the devices herein described and/or systems including the same may be employed in a method for the analysis of biological or chemical materials, such as for whole genome analysis, genome typing analysis, micro-array analysis, panels analysis, exome analysis, micro-biome analysis, and/or clinical analysis, such as cancer analysis, NIPT analysis, and/or UCS analysis…” Paragraph 0031. Emphasis added.

Moreover, Guy discloses the following
“A diazonium salt may be used to attach the at least one nitrobenzene molecule to the graphene surface. A sensing molecule, comprising at least one of a receptor molecule, an amino acid, an enzyme, or an antibody may be attached to the amine group of the aniline, which may be chosen according to their specificity or affinity for the biological molecule or group of biological molecules to be detected by the sensor. [0016] The graphene surface or graphene structure may be grown or arranged on a silicon carbide substrate, for example by epitaxial growth or sublimation growth. The graphene structure may comprise one or more epitaxial layers (multi-epitaxial layer). As an example the graphene structure may have a thickness of 1 to 10 atomic layers. [0017] The graphene structure may be patterned into a device structure. The graphene structure may comprise one or more channels or a channel network. The size of channels may be adapted to specific application and may be at the micrometer scale or nanometer scale. The graphene structure may further comprise at least two metal contacts which may be used as electrodes. Two or more metal contacts may be arranged at each channel to detect a change in at least one electrical property of the graphene, when a biological molecule attaches to the at least one linker.” Paragraph 0015. Emphasis added.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate as a biological probe in the system of Hoffman, an antibody sensing molecule as taught by Guy, such that the antibody sensing molecule can be 
	The skilled artisan would have had reasonable expectation of success since 
Hoffman suggests that a variety of chemical or biological processes, or analytes, can be detected, and does not limited the analysis to DNA hybridization and sequencing reactions (See Hoffman paragraph 0019, 0031, and 0046). Moreover, Guy teaches that antibodies can be attached to a graphene sensor, wherein the antibodies are chosen for their specificity or affinity for the biological molecule to be detected. (Guy, para. 0016).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2017/0018626, Pub Date: 01/19/2019, hereinafter “Hoffman”), as applied to claims 1 and 8 above, and further in view of Cui (US 2013/0248380, Pub Date: 09/26/2013).
Regarding Claim 9, Hoffman teaches the system as described above. Furthermore, Hoffman discloses wherein one of a plurality of terminals (component 24 of FIGS. 4C and 5E; 22b of FIG. 5B) is connected to one end of each of the plurality of graphene sensors (as depicted in FIG. 5E) and one of a plurality of terminals (component 22 of FIGS. 4C arid 5E; 22a of FIG. 5D) is connected to another end of each of the plurality of graphene sensors (as depicted in FIG. 5E) and wherein each of corresponding ones of the plurality of terminals are connected to the ASIC (para (0206): an integrated circuit that is fabricated on a silicon wafer 10, 
However, Cui discloses a positive terminal and a negative terminal (para [0004]: The graphene electrode has a first end and a second end, such that the first end may be a positive terminal and the second end a negative terminal). Therefore it would have been obvious to one of ordinary skill in the art to combine the analyte detection system of Hoffman with the biosensor terminal arrangement of Cui, such that upon application of a voltage for the terminals of Cui provide positive and negative terminals (see Cui, para [0022]), in order to realize the advantages described by Cui to provide sensing measurements of a wide variety of analytes (see Cui, paras [0038]-[0039]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2017/0018626, Pub Date: 01/19/2019, hereinafter “Hoffman”), as applied to claim 1 above, and further in view of Branch et al. (US 9,096,823, Patent Date: 08/04/2015, hereinafter “Branch”).
Regarding Claim 11, Hoffman teaches the system as described above but fails to specifically disclose wherein the preprocessing region includes an electro-acoustic lysis module configured to lyse cells in the sample. 
However, Branch discloses a preprocessing region including an electro-acoustic lysis module configured to lyse cells in the sample (col. 4 lns 23-32: FIG. 1 shows a perspective top-
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the system of Hoffman, an apparatus to use acoustic transducers to lyse biological samples for analyte detection, such that the transducer array of Branch can be integrated with a microfluidic channel (e.g., such as an channels of Hoffman as depicted in FIG. 5E of Hoffman) (see Branch, col. 4 Ins 34-35), in order to realize the advantages described by Branch to provide a means for extracting the nucleic acid from the lysate for subsequent analysis (see Branch, col. 4 Ins 14-25).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2017/0018626, Pub Date: 01/19/2019, hereinafter “Hoffman”), as applied to claims 1 and 16 above, and further in view of Guy (WO 2011/004136, Pub Date: 01/13/2011) and Bashir et al. (US 2014/0174927, Pub Date: 06/26/2014, hereinafter “Bashir”).
Regarding Claim 20, Hoffman teaches the system as described above comprising and ASIC and analog to digital converter (para [0046], [0294]) and further discloses, wherein at least one of the plurality of biological probes is a single strand of nucleic acid (para [0009-0010], [0287]: a nucleic acid probe containing about 10 to 15 bases coding for a gene sequence of interest that has been previously amplified, such as by polymerase chain reaction (PCR), may be immobilized on the gate, gate insulating film or side surface of the reaction chamber of the field 
However, Guy discloses one of the plurality of biological probes (sensing molecule) is an antibody (para [0015]: a sensing molecule, comprising at least one of a receptor molecule, an amino acid, an enzyme, or an antibody may be attached to the amine group of the aniline, which may be chosen according to their specificity or affinity for the biological molecule or group of biological molecules to be detected by the sensor). It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate as a biological probe in the system of Hoffman, an antibody sensing molecule as taught by Guy, such that the antibody sensing molecule can be bound to the resulting functionalized graphene surface (see Guy, para [0042]), in order to realize the advantages described by Guy to change the electrical properties of the graphene surface by using the highly specific sensing molecule to bind to the target molecule that is to be detected (see Guy, para [0037]).
Bashir teaches throughout the publication sensors for characterizing a biomolecule parameter (abstract). More specifically, Bashir teaches the presence of a Wheatstone Bridge circuit connected to the detection channel, wherein the Bridge measures an electrical parameter such as resistance (para [0010]). Additionally, Bashir teaches that the Wheatstone Bridge electrical circuit layout may further comprise connecting the circuit to graphene layers of the membrane sensor (para [0041]). It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the system of Hoffman, a Wheatstone Bridge circuit connected to the graphene channel sensors that can detect resistance changes as taught by Bashir, because it would have been desirable to utilize a .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant has amended the claims to recite microfluidic channels.
Applicant assert that microfluidic channels are “elongated continuous channels containing multiple regions” which “can be made of one or more metals (e.g., stainless steel, nitinol, titanium, platinum, or combinations or alloys thereof), polymers (e.g., polyethylene, polycarbonate, or any copolymers thereof), ceramic materials (e.g., silicon), or combinations thereof” (specification, para. 0104). Applicant further assert that these microfluidic channels are “configured to move a biological sample when subjected to a flow mechanism” (specification, para. 0117). Applicant also refers to figure 8 of the application depicting a microfluidic channel 844 transporting biological sample 872 across a channel containing graphene sensors 874 functionalized with biological probes 875 using a flow mechanism such as pressure driven microfluidics.
Applicant argues that Hoffman fails to disclose any device with a plurality of microfluidic channels as claimed.
Examiner notes that the disclosures mentioned above are provided in the detailed parts of Applicant’s specification, and are not recited in the claims. Moreover, the detailed parts of Applicant’s specification are not read into the claims unless the specification clearly defines a 
Applicant further argues that paragraph 0207 of Hoffman, to which the previous Office action referred in addressing the limitation “channel” does not disclose the element of microfluidic channels. 
Applicant asserts that figure 1A depicts reaction layer 26 which includes a material layer 30 that connects the conductive source to the conductive drain, and reaction layer 26 contains a conductive transistor material, therefor creating a current path that allows for the flow of electrons from source to drain. Applicant argues that accordingly, the alleged channel of Hoffman is a thin layer of conductive material that is configured to allow for the flow of electrons, and as a result, the alleged channels of Hoffman do not provide for [flow] of a fluid, e.g., liquid, and are completely different structural components. Applicant argues that accordingly they are not microchannels.
Examiner does not find this persuasive since Applicant refers to only the reaction layer 26 containing a conductive transistor material that creates a current path that allows for the flow of electrons from source to drain but the Hoffman invention includes more than just the reaction layer. 
The Hoffman invention includes a microchannel as follows. Hoffman discloses that the system is configured to run reactions assays to detect chemical or biological analytes, and as such includes a plurality of sensors where each sensor includes a chemically-sensitive field- and a reaction surface or channel extending from the conductive source to the conductive drain, wherein, in one embodiment, wells are configured as one or more reaction chambers having the reaction surface or channel positioned therein.  Thus, wells for running a reaction to detect chemical or biological analytes include a reaction surface or channel positioned therein. This is understood that the wells have a reaction surface or a reaction channel therein for permitting a reaction to occur. Moreover, the channels are considered to be microchannels in the art based on references to “microfluidics” and “nanomaterials” in paragraph 0280.
More specifically, as discussed in the amended grounds for rejection, regarding the new limitations of microfluidic channels wherein each include a graphene sensor, Hoffman discloses the following in paragraph 0038:
“In a further aspect, a system is provided, such as a system configured for running one or more reactions so as to detect a presence and/or concentration change of various analyte types in a wide variety of chemical and/or biological processes, including DNA hybridization and/or sequencing reactions.  As such, the system may include an array including one or more, e.g., a plurality of sensors, such as where each of the sensors includes a chemically-sensitive field-effect transistor having a conductive source, a conductive drain, and a reaction surface or channel extending from the conductive source to the conductive drain.  In particular instances, the array may include one or more wells configured as one or more reaction chambers having the reaction surface or channel positioned therein.  In some instances, the surface and/or channel of the chamber may include a one-dimensional (1D) or two-dimensional (2D) transistor material, a three-dimensional (3D) structural layer may be included, as well as a 
Likewise, in paragraph 0207, Hoffman discloses the following:
“In certain instances, the surface and/or channel region may form a reaction layer 26 that may include a material layer 30, which material layer may be a one-dimensional (1D) transistor material, a two-dimensional (2D) transistor material, a three-dimensional (3D) transistor material, and/or the like.  Accordingly, in various instances, a 1D transistor material may be included, which 1D material may be composed of a carbon nanotube or a semiconductor nanowire.  In other instances, a 2D transistor material may be included, which 2D material may include a graphene layer, silicene, molybdenum disulfide, black phosphorous, and/or metal dichalcogenides.  In various instances, a 3D material may also be provided.” Paragraph 0207. Emphasis added.
Thus Hoffman clearly discloses a plurality of sensors, wherein each sensor includes a reaction surface or channel, and wherein one or more wells are configured as one or more reaction chambers having the reaction surface or channel positioned therein (see paras. 0038 and 0207). Moreover the Hoffman channels are considered to be microfluidic channels in the art based on the references to “microfluidics” and “nanomaterials” in paragraph 0280.
Regarding claim 2, Applicant argues Hoffman is deficient for failing to disclose a preprocessing region for processing a portion of a sample.
Applicant asserts that the preprocessing region (of claims 2-4) is “configured to process the sample before it reaches the first graphene sensor” (specification, para. 0137). Applicant also refers to figure 7A of the application, and states that accordingly the preprocessing region upstream from a detection region that contains no graphene sensors.
	Applicant further asserts that Hoffman, such as in Fig. 2E, depicts an array of reaction wells each associated with one or more graphene sensors. Surrounding these wells are platinum vias for conveying signals received from the graphene sensors. Hoffman does not disclose a sample holding region prior to and upstream from a detection region at all. Applicant argues that thus Hoffman does not disclose the element of a preprocessing region for processing a portion of the sample as claimed. 
Applicant’s arguments are not persuasive since the detailed description in the specification are not read into the claims unless the specification defines a term in the claims, which is not the case here.
Moreover, Examiner notes that claim 2 does not recite what in particular is processed beforehand, nor does it recite what occurs after it is processed, nor does it recite the location of the preprocessing. Accordingly, any part of the Hoffman device (well, reaction surface, and/or channel disclosed by Hoffman) is equivalent to a “preprocessing region for processing the sample” as recited by Applicant’s claim 2.
	Regarding the sample, Hoffman discloses the following in paragraph 0287:
“For instance, in one exemplary instance, a nucleic acid probe containing about 10 to 15 bases coding for a gene sequence of interest that has been previously amplified, such as by polymerase chain reaction (PCR), may be immobilized on the gate, gate insulating film or side surface of the reaction chamber of the field-effect transistor.  For example, once isolated and amplified, the base of the template may be modified so as to be attached to the graphene Once immobilized, the reaction chamber containing the probes, either on a secondary substrate or directly coupled with a chamber surface, may be reacted with a sample solution containing a number genes including a target gene of interest to be measured such that when a nucleic acid probe having a complementary base sequence to the target gene is immobilized on the gate, gate insulating film or the sidewall surface of the sample solution well structure, or on a secondary substrate immobilized within the reaction chamber of the field-effect device for gene detection, the target gene hybridizes with the nucleic acid probe under appropriate reaction conditions and the target gene and the nucleic acid probe form a double strand, the result of which hybridization reaction may be detected.” Paragraph 0287 (emphasis added).
Again, Examiner notes that claim 2 does not recite what in particular is processed beforehand, nor does it recite what occurs after it is processed, nor does it recite the location of the preprocessing. Accordingly, any part of the Hoffman device (well, reaction surface, and/or channel disclosed by Hoffman) is equivalent to a “preprocessing region for processing the sample” as recited by Applicant’s claim 2.
	Regarding claim 7, Applicant further argues that Hoffman is directed towards the field of nucleic acid sequencing, specifically sequencing by synthesis, which requires sequencing reactions, such as hybridization and elongation reactions, to take place. Applicant asserts that in order for these reactions to be performed, the device of Hoffman incorporates reaction locations, e.g., wells for retaining solution as is demonstrated in Fig. 5E of Hoffman.

	These arguments are not persuasive since, as already discussed in details further above, Hoffman discloses that the wells have a reaction surface or a reaction channel therein for permitting a reaction to occur, including a hybridization reaction. 
Moreover, as discussed in the grounds for rejection, Examiner notes that Hoffman discloses detection of a reaction in general, such as in paragraph 0046.

“Hence, in specific embodiments, the gate voltage Vg of the I-Vg curve may be a solution gate voltage such as applied to the chemically sensitive field effect transistor through a solution flowed over a portion, e.g., a chamber, of the device.  In some embodiments, the reference I-Vg curve and/or a chemical reaction I-Vg curve may be generated in response to the biological material and/or chemical reaction that is to be detected and/or occurs over or near the chemically-sensitive field effect transistor, such as within a chamber or well of the FET structure.  In various embodiments, the processor may be configured to determine differences in relationships between a generated reference I-Vg curve and/or chemical reaction I-Vg curve.  In certain instances, the circuitry component may include at least one analog-to-digital converter that is configured for converting analog signals, such as obtained as a result of the performance of the reaction(s) within the reaction well, or array of wells, into digital signals.” Paragraph 0046 (emphasis added). 
Thus Hoffman disclose that the device can detect reactions, in general, and does not limit what types of reactions can be detected.
Likewise, Hoffman discloses in paragraph 0019 that “[s]uch arrays may be fabricated, as described herein, and employed to detect the presence of an analyte, changes in analyte concentration, and/or the identity of various analyte types in a wide variety of chemical and/or biological processes, including DNA hybridization and/or sequencing reactions.” Paragraph 0019. Emphasis added.
Likewise, Hoffman discloses in paragraph 0031 as follows.
wide variety of chemical and/or biological processes, including DNA hybridization and/or DNA or RNA sequencing reactions.  For instance, the devices herein described and/or systems including the same may be employed in a method for the analysis of biological or chemical materials, such as for whole genome analysis, genome typing analysis, micro-array analysis, panels analysis, exome analysis, micro-biome analysis, and/or clinical analysis, such as cancer analysis, NIPT analysis, and/or UCS analysis…” Paragraph 0031. Emphasis added.
Thus while Hoffman gives embodiment wherein DNA hybridization and sequencing reactions are analyzed, Hoffman suggests that a variety of chemical or biological processes, or analytes, can be detected. (See Hoffman paragraph 0019, 0031, and 0046).
Moreover, Guy discloses the following
“A diazonium salt may be used to attach the at least one nitrobenzene molecule to the graphene surface. A sensing molecule, comprising at least one of a receptor molecule, an amino acid, an enzyme, or an antibody may be attached to the amine group of the aniline, which may be chosen according to their specificity or affinity for the biological molecule or group of biological molecules to be detected by the sensor. [0016] The graphene surface or graphene structure may be grown or arranged on a silicon carbide substrate, for example by epitaxial growth or sublimation growth. The graphene structure may comprise one or more epitaxial layers (multi-epitaxial layer). As an example the graphene structure may have a thickness of 1 to 10 atomic layers. [0017] The The graphene structure may comprise one or more channels or a channel network. The size of channels may be adapted to specific application and may be at the micrometer scale or nanometer scale. The graphene structure may further comprise at least two metal contacts which may be used as electrodes. Two or more metal contacts may be arranged at each channel to detect a change in at least one electrical property of the graphene, when a biological molecule attaches to the at least one linker.” Paragraph 0015. Emphasis added.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate as a biological probe in the system of Hoffman, an antibody sensing molecule as taught by Guy, such that the antibody sensing molecule can be bound to the resulting functionalized graphene surface as suggested by Guy (see Guy, para [0042]), in order to realize the advantages described by Guy to change the electrical properties of the graphene surface by using the highly specific sensing molecule to bind to the target molecule that is desired to be detected (see Guy, para [0037]).
	The skilled artisan would have had reasonable expectation of success since 
Hoffman suggests that a variety of chemical or biological processes, or analytes, can be detected, and does not limited the analysis to DNA hybridization and sequencing reactions (See Hoffman paragraph 0019, 0031, and 0046). Moreover, Guy teaches that antibodies can be attached to a graphene sensor, wherein the antibodies are chosen for their specificity or affinity for the biological molecule to be detected. (Guy, para. 0016).
	With respect to claim 20, Applicant notes that Examiner cites Hoffman discloses a system including an ASIC and plurality of biological probes wherein at least one of the plurality of biological probes is a single strand of nucleic acid, though Examiner concedes that Hoffman 
	However Applicant states that, as discussed further above, Hoffman is deficient for failing to teach or suggest each element of claim 1, on which claim 20 depends. Applicant additionally argues that there would be no motivation for modifying Hoffman to include antibody sensing molecules of Guy, as doing so would destroy the purpose of Hoffman. Applicant further asserts that since Bashir was cited solely for teaching a Wheatstone Bridge connected to the detection channel, Bashir does not remedy the deficiencies of Hoffman in view of Guy.
	These arguments are not persuasive for the reasons already discussed above regarding an antibody and detection channel.
	Applicant further argues that Hoffman is completely silent as to the element of detecting changes in resistance, and is silent as to the concept of electrical resistance altogether. Applicant asserts that as such, there would be no motivation for Hoffman to include a Wheatstone Bridge configured to measure changes in electrical resistance.
	Applicant additionally submits the following.
Applicant states that the Wheatstone Bridge in the nanochannel of Bashir would not allow the system of Hoffman to “facilitate the sensing of individual DNA molecules and DNA/protein complexes with very high spatial resolution, facilitating long range haplotype mapping of DNAs and sequencing” as is alleged by Examiner. The system of Bashir flows individual DNA or protein molecules across three electrodes in a nanochannel. By comparing flows across the electrodes, topographic information concerning the length of a molecule and the presence of bound proteins can be discerned. The electrodes are spaced such that the impedance of several different regions can be compared as the molecule flows across the electrodes, with both the distance between electrodes and the velocity of the molecules flowing across the electrodes affecting spatial resolution (Bashir, para. 0061 and 0135.) Applicant further asserts that in contrast, DNA molecules in Hoffman are immobilized and analyzed concurrently (Hoffman, para. 028). As the DNA molecules of Hoffman are immobilized and would not be able to flow across the electrode zones in the electrode configuration of Bashir, at most the impedance of only two regions of the molecules of Hoffman could be compared. This would make discerning any relevant information from the electrode configuration of Bashir in the system of Hoffman, e.g., topographic information or sequencing information, impossible. In addition, Applicant further asserts that the presence of multiple DNA molecules at once would further obfuscate any data obtained from the electrode configuration of Bashir in the system of Hoffman. Applicant asserts that accordingly the electrode configuration forming a Wheatstone Bridge in the nanochannel of Bashir would not work in the system of Hoffman, and as such, there would be no motivation to combine Hoffman with the Wheatstone Bridge in the nanochannel of Bashir.
Further, Applicant submits that in order to make the Wheatsone Bridge circuit of Bashir function in the system of Hoffman, the principle of operation of Hoffman would have to be changed. Indeed, Bashir specifically distinguishes itself from the approach of Hoffman by immobilizes analytes of interest, and relies on various reactions to discern nucleic acid sequences using a GFET. If the analytes of interest were not immobilized in Hoffman, the analytes would flow out of the system before all necessary sequencing reactions could be completed. Additionally, the more analytes of interest are immobilized by detection probes in the system of Hoffman (i.e., the more analytes that are analyzed concurrently) the clearer the results of hybridization and sequencing reactions become.
	This is not found to be persuasive since Bashir also discloses detection using an immobilized molecule.
	More specifically, Bashir discloses the following in paragraph 0130.
	“…Interestingly, in experiments involving immobilized ssDNA, as few as three nucleotides within or near the constriction of MspA were seen to contribute to the pore current, a significant improvement over the .about.10 nucleotides known to modulate ionic current in native .alpha.-hemolysin.  The authors hypothesize that this could be further improved to perhaps a single nucleotide through site specific mutagenesis, an obvious goal of future MspA mutants.  The application of MspA to de novo sequencing is not without 
	Thus Bashir teaches that detection can occur for immobilized molecules, which would suggest that the combination would work in modifying the Hoffman detection where immobilized molecules are used.
	Moreover, as an alternative in the combination of teachings, the modified Hoffman device can be provided for detection during flow as taught by Bashir.
	One skilled in the art would have had reasonable expectation of success since the Hoffman invention includes flow of materials over the sensing surface (as shown for example in paragraph 0039).
More specifically, Hoffman discloses the following in paragraph 0039.
	“The system may further include one or more of a fluidic component, such as for performing the reaction, a circuitry component, such as for running the reaction processes, and/or a computing component, such as for controlling and/or processing the same.  For instance, a fluidics component may be included where the fluidic component is configured to control one or more flows of reagents over the array and/or one or more chambers thereof.  Particularly, in various embodiments, the system includes a plurality of reaction locations, 
such as surfaces or wells, which in turn includes a plurality of sensors and/or a plurality of channels, and further includes one or more fluid sources containing a fluid having a plurality of reagents and/or analytes for delivery to the one or more surfaces and/or wells for the performance of one or more reactions therein.  In certain instances, a mechanism for 
	Thus, there is no reason to believe that the Bashir and Hoffman cannot be combined into a modified invention utilizing the benefits of the teachings of a Wheatstone Bridge circuit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ann Montgomery/Primary Examiner, Art Unit 1641